The question elaborately discussed by counsel, whether under the Labor Law an employer is an absolute insurer of the safety of a scaffold, is not presented by the record.
At the close of the main charge, when there was perhaps some uncertainty as to what had been said on the subject by the court, counsel for the defendant requested the court to charge "that the defendant was not an insurer as to the safety of the plaintiff by reason of section 18 of the Labor Law." The court responded: "Well, I charge that he was bound to furnish a suitable and proper cage or scaffolding." Counsel for the defendant then said: "And that the words, `safe, suitable and proper' under the statute mean a reasonably safe, suitable and proper." The court responded: "I have so said and I so charge." Counsel for the defendant then said: "And I except to your Honor's refusal to charge as requested and ask the court to charge the jury that this hanger was a reasonably safe, suitable and proper appliance." The court replied: "I refuse to charge it as matter of law and leave it to you as matter of fact." Counsel for defendant then said: "I ask your Honor to charge the jury that the defendant under the Labor Law was not bound to furnish a scaffold which was more than reasonably safe." The court replied: "I so charge." No other question is presented that requires consideration in an opinion.
The judgment should be affirmed, with costs.
CULLEN, Ch. J., GRAY, WERNER, WILLARD BARTLETT, CHASE, COLLIN and HOGAN, JJ., concur.
Judgment affirmed. *Page 545